DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Kaneda et al. (2020/0319830) disclose a Multi-Function Peripheral (MFP) stores setting information for collectively setting a plurality of setting contents regarding image formation in print data. The MFP performs control such that, in response to accepting a registration request issued via an operation by an authenticated user for registering the setting information in the image forming apparatus, the setting information is registered in the storage means such that the stored setting information has a data structure that allows the setting 
Kaneda (2020/0125301) disclose the printing device registers setting information pertaining to printing and sends identification information of the registered setting information registered to an information processing device in response to an obtainment request from the information processing device. When a print job including the identification information is received from the information processing device, the printing device executes the print job having applied the setting information corresponding to the identification information to print settings of the print job.
Drawings
The drawing(s) filed on March 26, 2021 are accepted by the Examiner.
Status of Claims
Claims 1-20 are pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a print executing unit” in claims 1, 9, 19 and 20. 
“a communication interface” in claims 1, 9, 19 and 20.
“a controller configured to …” in claims 1 and 9.
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	(a)	Claim(s) 1, 9, 19 and 20: ‘a print executing unit’ corresponds to Fig. 1 – element 16. The CPU 32 receives image data representing an image to be printed from the target PC, converts the image data according to the plurality of setting values, and generates print data that can be interpreted by the print executing unit 16. Then, the CPU 32 supplies the print data to the print executing unit 16. As a result, printing is executed by the print executing unit 16, ¶ [0011 and 0034].
(b)	Claim(s) 1, 9, 19 and 20: ‘a communication interface’ corresponds to Fig. 1 – element 20. The communication I/F 20 may be a wireless I/F or a wired I/F … a process executed by the CPU 32 of the printer 10 will be described with reference to 
(c)	Claim(s) 1, 9, 19 and 20: “a controller configured to …” corresponds to Fig. 1 – element 30. The controller 30 includes a CPU 32 and a memory 34. The CPU 32 executes various operations according to a program 36 stored in the memory 34, ¶ [0012].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 19 are amended as follows: 
1. (Currently Amended) A printer comprising: 

a memory configured to store print setting information, the print setting information indicating M setting values corresponding to M setting items, M being an integer greater than or equal to 1; 
a communication interface; and 
a controller, 
wherein the controller is configured to: 
each time a print request including a plurality of setting values corresponding to a plurality of setting items including the M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the number of times the print request was received is greater than or equal to a predetermined value which is greater than one, store first print setting information as new print setting information in the memory, the first [[pint]] print setting information indicating M setting values indicated by the first received information; 
in a case where a first predetermined command is received from an external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the 
in a case where the first print setting information is selected among the one or more pieces of print setting information at the external device after the one or more pieces of the print setting information have been sent to the external device, receive a specific print request including specific information from the external device via the communication interface, the specific information being information for specifying a plurality of setting values including the M setting values indicated by the first print setting information; and 
in a case where the specific print request is received from the external device, cause the print executing unit to print an image to be printed according to the plurality of setting values 24specified by the specific information included in the specific print request.

19. (Currently Amended) A non-transitory computer-readable recording medium storing computer readable 32instructions for a printer, 
the printer comprising: 
a print executing unit; 
a memory configured to store print setting information, the print setting information indicating M setting values corresponding to M setting items, M being an integer greater than or equal to 1; 
a communication interface; and 
a processor, 

each time a print request including a plurality of setting values corresponding to a plurality of setting items including M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the a number of times the print request was received is greater than or equal to a predetermined value which is greater than one, store first print setting information as new print setting information in the memory, the first [[pint]] print setting information indicating M setting values indicated by the first received information; 
in a case where a first predetermined command is received from an external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the first print setting information stored in the memory to the external device via the communication interface; 
in a case where the first print setting information is selected among the one or more pieces of print setting information at the external device after the one or more pieces of the print setting information have been sent to the external device, receive a 
in a case where the specific print request is received from the external device, cause the print executing unit to print an image to be printed according to the plurality of setting values 33specified by the specific information included in the specific print request.  
Examiner's Statement of Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Printer and Non-Transitory Computer-Readable Recording Medium Storing Computer Readable Instructions for Printer.
Claims 1, 9, 19 and 20 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] each time a print request including a plurality of setting values corresponding to a plurality of setting items including the M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the number of times the print request was received is greater than or equal to a predetermined value which is greater than one, store first print setting information as new print setting information in the memory, the first print setting information indicating M setting values indicated by the first received information; 
in a case where a first predetermined command is received from an external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the first print setting information stored in the memory to the external device via the communication interface; 
in a case where the first print setting information is selected among the one or more pieces of print setting information at the external device after the one or more pieces of the print setting information have been sent to the external device, receive a specific print request including specific information from the external device via the communication interface, the specific information being information for specifying a plurality of setting values including the M setting values indicated by the first print setting information; and 
in a case where the specific print request is received from the external device, cause the print executing unit to print an image to be printed according to the plurality of setting values specified by the specific information included in the specific print request.” along with all other limitations as required by independent claim 1.
[9] […] each time a print request including a plurality of setting values corresponding to a plurality of setting items including the M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the number of times the print request was received is greater than or equal to a predetermined value which is greater than one, send an inquiry to a first external device via the communication interface, the inquiry being for inquiring of a user whether to store first print setting information in the memory as new print setting information, the first print setting information indicating M setting values indicated by the first received information; 
in a case where information indicating that the first print setting information is to be stored in the memory as the new print setting information is received from the first external device via the communication interface, store the first print setting information as the new print setting information in the memory; 
in a case where a first predetermined command is received from a second external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the first print setting information stored in the memory to the second external device via the communication interface; in a case where the first print setting information is selected among the one or more pieces of print setting information at the second external device after the one or more pieces of print setting information have been sent to the second external device, receive a first print request including specific information from the second external device via the communication interface, the specific information being information for specifying a plurality of setting values including the M setting values indicated by the first print setting information; and 
in a case where the first print request is received from the second external device, cause the print executing unit to print an image to be printed according to the plurality of setting values specified by the specific information included in the first print request.” along with all other limitations as required by independent claim 9.
“[19] […] each time a print request including a plurality of setting values corresponding to a plurality of setting items including M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the a number of times the print request was received is greater than or equal to a predetermined value which is greater than one, store first print setting information as new print setting information in the memory, the first print setting information indicating M setting values indicated by the first received information; 
in a case where a first predetermined command is received from an external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the first print setting information stored in the memory to the external device via the communication interface; 
in a case where the first print setting information is selected among the one or more pieces of print setting information at the external device after the one or more pieces of the print setting information have been sent to the external device, receive a specific print request including specific information from the external device via the communication interface, the specific information being information for specifying a plurality of setting values including the M setting values indicated by the first print setting information; and 
in a case where the specific print request is received from the external device, cause the print executing unit to print an image to be printed according to the plurality of setting values specified by the specific information included in the specific print request.” along with all other limitations as required by independent claim 19.
“[20] […] each time a print request including a plurality of setting values corresponding to a plurality of setting items including the M setting items is received via the communication interface, store number of times information in the memory in association with received information, the number of times information indicating a number of times the print request including the M setting items was received, and the received information indicating M setting values corresponding to the M setting items among the plurality of setting values included in the print request; 
in a case where first number of times information is stored in the memory in association with first received information and the first number of times information indicates that the number of times the print request was received is greater than or equal to a predetermined value which is greater than one, send an inquiry to a first external device via the communication interface, the inquiry being for inquiring of a user whether a to store first print setting information in the memory as new print setting information, the first print setting information indicating M setting values indicated by the first received information; 
in a case where information indicating that the first print setting information is to be stored in the memory as the new print setting information is received from the first external device via the communication interface, store the first print setting information as the new print setting information in the memory; in a case where a first predetermined command is received from a second external device via the communication interface after the first print setting information has been stored in the memory, send one or more pieces of print setting information including the first print setting information stored in the memory to the second external device via the communication interface; 
in a case where the first print setting information is selected among the one or more pieces of print setting information at the second external device after the one or more pieces of print setting information have been sent to the second external device, receive a first print request including specific information from the second external device via the communication interface, the specific information being information for specifying a plurality of setting values including the M setting values indicated by the first print setting information; and 
in a case where the first print request is received from the second external device, cause the print executing unit to print an image to be printed according to the plurality of setting values specified by the specific information included in the first print request.” along with all other limitations as required by independent claim 20.
Specifically, the closest prior art, Kubota (2020/0406653), Mori (2020/0285437), Otsuka (2020/0192617), Yokoyama (2020/0174723), Iida (2020/0034087), Mori (2015/0317551) and Daigo (2010/0182640), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-8 and 10-18 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubota (2020/0406653) disclose a printing apparatus includes one or more memories, and one or more processors that execute a set of instructions to transmit information for identifying print data to a different printing apparatus, receive a print request including print data, store the print data included in the 
Mori (2020/0285437) disclose an information processing system includes an information processing apparatus and a server apparatus connected to each other via a communication network. The server apparatus includes a first processor that transmits processing target information and processing restriction information to the information processing apparatus in response to a request from the image processing apparatus. The processing target information is to be processed by the information processing apparatus. The processing restriction information is associated with the processing target information. The information processing apparatus includes a second processor that transmits the request for the processing target information and the processing restriction information to the server apparatus, and applies the processing restriction information to information for displaying a list of items of the processing target information to generate processing target list information for display
Otsuka (2020/0192617) disclose an information processing apparatus is coupled to a terminal device and an image forming apparatus via a network. The information processing apparatus includes a processor, in communication with a memory, executing a process including receiving a print job from the terminal device; accumulating a print rule defining a change of a print setting; detecting whether the print setting defined in the print rule is included as a print setting 
Yokoyama (2020/0174723) disclose a printing apparatus receives a print job including print data held in a storage, performs processing of rendering of the print data, and generates, after a print instruction for the print job is input, print data to be printed based on the rendered print data. In a case in which print settings for the print job change from first print settings to second print settings, while the print job is held, first rendered print data and second rendered print data are generated based on the print data. The first rendered print data is not used for generating the print data to be printed, and the second rendered print data is used for generating the print data to be printed. In addition, the first rendered print data is generated in accordance with the first print settings, and the second rendered print data is generated in accordance with the second print settings.
Iida (2020/0034087) disclose an image forming apparatus has a storage unit that provides a folder with which print setting information is associated, and an image forming unit for forming an image on a sheet. The present image forming apparatus transmits, to an external apparatus, screen information for causing a screen for accepting a designation of a print file to be transferred to the image forming apparatus in association with the folder to be displayed. The screen enables acceptance of a temporary setting that is applied in preference to print setting information stored in the folder in advance. Also, the present image 
Mori (2015/0317551) disclose an output system includes a terminal apparatus, an output apparatus, and an information processing apparatus that are interconnected via a network. The output system includes a unit that registers an output request for output data received from the terminal apparatus that is operated by a registering user, a unit that displays information on the registering user that has designated an outputting user operating the output apparatus as a delegate user and receives a selection of the registering user from the outputting user, a unit that receives from the output apparatus an acquisition request for the output request of the selected registering user and provides the requested output request to the output apparatus, and a unit that receives a selection of the output request from the outputting user, acquires the output data of the selected output request, and outputs the acquired output data at the output apparatus.
Daigo (2010/0182640) disclose a printing apparatus for communication with a print managing apparatus is provided. The printing apparatus receives user input information, and based on the user input information, obtains list information on print data including print data identification information and list information on the user information from the print managing server. The printing apparatus selects print data to be output to another user from the print data indicated by the list information on the print data and further selects, from the list 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672